Citation Nr: 0836972	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-13 275	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to a service-connected 
bilateral knee disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  

3.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD) from November 21, 
2002 to November 5, 2006 (excluding when the veteran had a 
temporary 100 percent rating), and to a rating higher 30 
percent since November 6, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1989 to 
February 1992.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision of a special claims processing 
unit ("Tiger Team") at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, and from a 
November 2005 rating decision of the RO in St. Petersburg, 
Florida.  The veteran has since relocated, and the RO in 
Nashville, Tennessee, is currently handling his claims.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a 
bilateral hip disorder.  

2.  Evidence received since a November 1998 denial of service 
connection for a low back disorder is duplicative or 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate 
this claim.  

3.  Prior to November 6, 2006, the veteran's PTSD caused 
occupational and social impairment due to mild or transient 
symptoms.  Since November 6, 2006, his PTSD has caused 
occupational and social impairment with occasional decrease 
in work efficiency.




CONCLUSIONS OF LAW

1.  The veteran's bilateral hip disorder was not incurred or 
aggravated in service and is not proximately due to, the 
result of, or chronically aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 

2.  The November 1998 decision denying service connection for 
a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 
(2007).   

3.  New and material evidence has not been received since 
that November 1998 rating decision to reopen this claim for 
service connection for a low back disorder.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  The criteria are not met for an initial rating higher 
than 10 percent for the PTSD from November 2, 2002 to 
November 5, 2006, or for a rating higher than 30 percent 
since November 6, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, Diagnostic Code 
(DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in May 
2003, May 2005, April 2006, and March 2007, the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board sees the RO issued a VCAA notice letter prior to 
initially adjudicating the veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  And the more recent March 2007 letter 
apprised him of the downstream disability rating and 
effective date elements of his claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

With regards to his low back disorder, the Board sees the 
April 2006 VCAA notice letter informed the veteran of what 
would constitute new and material evidence to reopen this 
previously denied claim.  He was informed that new evidence 
must be evidence that was submitted to VA for the first time, 
which was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must relate directly to substantiation of the claim, and that 
his claim was denied because there was no record of treatment 
for a low back disorder or injury in service or within one 
year of separation from service.  Therefore, he has received 
the type of VCAA notice explained in Kent v. Nicholson, 20 
Vet. App. 1 (2006), insofar as apprising him of the specific 
reasons his claim was previously denied so he would have the 
opportunity to respond by providing evidence that would 
overcome these prior deficiencies.  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006), where VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.

And of equal or even greater significance, since providing 
the veteran the additional VCAA notices since initially 
adjudicating his claims, the RO has gone back and 
readjudicated his claims in the June 2007 supplemental 
statement of the case (SSOC), including considering any 
additional evidence received in response to that additional 
VCAA notice.  This is important to point out because the 
Federal Circuit Court has held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), service personnel 
records, Social Security Administration (SSA) records, 
private medical records, and VA medical records - including 
the reports of his VA compensation examinations.  

An etiological opinion has not been obtained concerning the 
veteran's bilateral hip condition.  But there is no competent 
medical evidence showing he has a current bilateral hip 
condition, so no possible way of linking what amounts to a 
nonexistent condition to his military service - including by 
way of his already service-connected bilateral knee 
disability.  Therefore, a remand for an examination and/or 
opinion is not necessary to decide this claim.  See 38 C.F.R.  
§ 3.159(c)(4) (2007).  


As the service and post-service medical records provide no 
basis to grant this claim, and indeed provide evidence 
against this claim, there is no basis for requesting a VA 
examination and medical nexus opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case because there is no evidence of a current 
bilateral hip disability.      

Moreover, VA is not required to request an examination and 
opinion for the low back disorder unless and until there is 
new and material evidence to reopen this claim.  38 C.F.R. 
§ 3.159(c)(4)(iii).

It also deserves mentioning that, in response to the June 
2007 SSOC, the veteran indicated he had no other information 
or evidence to submit.  So as there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Entitlement to Service Connection for a Bilateral Hip 
Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

A disability also may be service connected on a secondary 
basis, if it is proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).



Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 



As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is that there 
must be competent evidence of the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Here, though, the evidence of 
record does not show the veteran has a current diagnosis of a 
bilateral hip condition.  There is no reference to a 
hip condition in any of his post-service medical records.  
Additionally, his SMRs are unremarkable for any complaints or 
diagnosis of or treatment for a hip condition.  In the 
absence of a diagnosis of a current disability, this claim 
cannot be granted.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has disability 
existing on the date of application, not for past 
disability).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hip disorder, including on the 
premise that it is secondary to his service-connected 
bilateral knee disability - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Low Back Disorder

In November 1998, the RO denied the veteran's claim for 
service connection for a low back disorder.  He did not 
appeal that decision.  Therefore, the November 1998 RO 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2007).  This, in 
turn, means there must be new and material evidence 
since that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).



The Board must determine whether new and material evidence 
has been submitted since the November 1998 rating decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.

The veteran filed a petition to reopen his claim in April 
2003.  Therefore, under the revised standards (effective for 
petitions to reopen, as here, filed on or after August 29, 
2001), new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).



The additional evidence received since the prior November 
1998 denial consists of VA treatment records, SSA records, 
personal statements from the veteran, and the reports of his 
VA compensation examinations.  All of this evidence is new, 
in that it has not been submitted to VA before, so never 
considered.  But this evidence is not also material because 
it does not relate to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, 
none of this evidence suggests the veteran has a low back 
disorder attributable to his military service, including by 
way of his already service-connected bilateral knee 
disability.

The VA treatment records show the veteran complained of back 
pain in December 2006; it was assessed as probably renal in 
nature and it later resolved.  He was not diagnosed with a 
back disability, per se.  This instance of treatment is 
insufficient to reopen the claim.  See Morton v. Principi, 3 
Vet. App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are insufficient to reopen claim for 
service connection based on new and material evidence).

While the veteran is competent to relate his symptoms to a 
physician, the veteran is not competent to make the medical 
determination that his symptoms were caused or aggravated by 
his military service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
laymen are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  The Court 
also held similarly in Routen v. Brown, 10 Vet. App. 183, 
186, (1997), that "[l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108."

Moreover, the veteran is essentially reiterating arguments he 
made when the RO denied his claim in November 1998, so these 
arguments are not new evidence.  Cf. Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a low back 
disorder.  38 U.S.C.A. § 5108.  And in the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Whether the Veteran is Entitled to Higher Ratings for his 
PTSD

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to higher ratings for 
his PTSD, evaluated as 30-percent disabling since November 6, 
2006 under 38 C.F.R. § 4.130, DC 9411, and as 10-percent 
disabling prior to that (except for when he had a temporary 
100 percent rating under 38 C.F.R. § 4.29 ("paragraph 
29")).

The diagnostic criteria set forth in The American Psychiatric 
Association:  Diagnostic And Statistical Manual Of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125.  According to the DSM-IV criteria, a 10 
percent evaluation is warranted when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
may be controlled by continuous medication.  38 C.F.R. 
§ 4.130, DC 9411.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to symptoms such as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.  

The next higher rating of 50 percent is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
According to the DSM-IV, a GAF score of 41-50 indicates 
serious symptoms or serious impairment in social, 
occupational, or school functioning.  A GAF score of 51-60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Although GAF scores are 
important in evaluating mental disorders, the Board must 
consider all the pertinent evidence of record and set forth a 
decision based on the totality of the evidence.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In September 2004, the veteran had his initial VA PTSD 
examination.  He reported sleep and anxiety problems.  He had 
one friend, rode motorcycles as a hobby, and wanted to work 
as a motorcycle repairman.  He had a history of substance 
abuse.  He denied flashbacks, but avoided things that 
reminded him of his stressor.  He had problems concentrating 
and was hypervigilant.  He felt that his mood swings 
prevented him from maintaining a relationship for more than 
two to three months.  

Upon examination, he was fairly groomed.  His speech was 
somewhat pressured and his eye contact with the examiner was 
inadequate.  He described his mood as "down" and his affect 
was flat.  He denied suicidal and homicidal ideation.  
His thought processes were goal directed, logical, and 
coherent.  His judgment was intact and his insight was fair.  
His remote memory and short term recall were intact.  

The examiner concluded the veteran had a mood disorder with 
substance abuse, and an unspecified personality disorder.  
The examiner did not diagnose the veteran with PTSD, and 
concluded that he was mildly impaired in social and 
vocational areas.  The examiner assigned a GAF score of 58.  

In June 2005, the veteran had another VA PTSD examination.  
He reported nightmares and avoidance behaviors.  He felt 
irritable and had outbursts of anger.  The examiner concluded 
the veteran's PTSD symptoms had a mild effect on his social 
and occupational functioning.  

Upon examination, the veteran reported that his last drink 
was a few days prior to the examination, but he seemed to 
smell of alcohol at the interview.  He was shabbily groomed 
and appeared unkempt.  He was cooperative with the examiner.  
His speech was of average rate, volume, and tone.  His mood 
was euthymic.  


His affect was of average range and intensity, and was 
appropriate with the content of his thoughts.  The examiner 
did not observe delusional material.  The veteran denied 
hallucinations and suicidal or homicidal ideation.  His 
insight and judgment were good.  The examiner concluded the 
veteran was mildly socially and occupationally impaired due 
to his PTSD, but that he was employable from a psychiatric 
perspective.  He was diagnosed with PTSD, alcohol abuse, 
cannabis dependence, and cluster B personality traits 
(dramatic or erratic behavior such as histrionic, 
narcissistic, borderline, or antisocial personality).  The 
examiner assigned a GAF score of 67.  

On November 6, 2006, the date the higher 30 percent 
evaluation became effective, the veteran had another VA PTSD 
examination.  The examiner reviewed the veteran's medical 
records and observed that he had been diagnosed with mild 
PTSD the prior year, in June 2005.  

The examiner also observed the veteran had difficulty 
maintaining gainful employment both pre- and post-military 
service; he related this to disinterest, apathy, substance 
abuse, problems with authority, and interpersonal conflicts.  
The examiner stated the veteran seemed to sabotage his own 
successes and cited examples such as earning excellent grades 
in school and then engaging in substance abuse and dropping 
out, performing well in basic training and then receiving a 
discharge due to substance abuse, and responding well to PTSD 
treatment and then choosing not to adhere to the recommended 
treatment plan.  

The veteran reported being sent to jail for two short 
periods.  He was never married, and stated that most of his 
relationships lasted for two months with long breaks in 
between.  The examiner found that the veteran had no insight 
into his relationship pattern.  He had one child with whom he 
had no contact since she was a baby.  The child's mother 
severed the relationship with the veteran while she was 
pregnant and filed a restraining order against him.  He did 
not have a history of domestic violence.  The examiner stated 
the veteran was emotionally detached from others and overly 
sensitive to criticism.  He moved frequently and had no 
friends in his present location.  He had one friend from the 
Army who lived in Florida and he contacted once a month.  He 
stated that he did not trust people.  He avoided 
social contact and his recreational activities consisted of 
playing with his puppy, watching his chickens, and smoking 
marijuana to relax.  

The examiner found that the veteran's social functioning was 
significantly impaired by a combination of psychiatric, 
personality, and substance abuse factors.  He was not working 
at the time of that examination, and the examiner noted a 
history of occupational problems.  

Upon examination, the veteran was somewhat disheveled, with 
restless psychomotor activity.  His speech was unremarkable.  
He was cooperative with the examiner, but guarded.  His 
affect was appropriate, he described his mood as "lost" and 
numb.  His attention was intact and his thought processes 
were normal except a complaint of "restless daydreaming."  
His thought content included ruminations.  His judgment was 
good, in that he understood the outcome of his behavior.  
His insight was partially inadequate, as he did not 
understand his relationship pattern and only partially 
understood that he had a problem.  He denied hallucinations.  
The examiner stated the veteran did not have inappropriate, 
obsessional, or ritualistic behavior.  He reported panic 
attacks and feeling panicked in crowded spaces.  He did not 
specify how often they occurred, but instead said that the 
frequency and duration depended on the stimuli to which he 
was exposed.  He denied suicidal and homicidal ideation, and 
had fair impulse control with no episodes of violence.  He 
maintained his personal hygiene and did not have problems 
with activities of daily living.  His remote and immediate 
memories were intact; his recent memory was mildly impaired; 
and he had problems paying attention and concentrating.  

The veteran had recurrent and intrusive recollections of his 
stressor.  He avoided activities and places that caused him 
to think about his stressor.  He had a restricted range of 
affect, in that he did not have loving feelings.  He was 
hypervigilant and had an exaggerated startle repose.  The 
examiner concluded the veteran had a 
mild-to-moderate case of PTSD.  At the time of the 
examination, he had been unemployed for two to five years; he 
felt that his PTSD was the cause.  


The examiner opined that, while the veteran's sleeplessness 
and irritability could contribute to his occupational 
impairment, there were other contributing factors, including 
substance abuse and maladaptive personality features.  The 
examiner diagnosed PTSD, cannabis abuse, alcohol abuse, 
passive-aggressive and borderline personality features, and 
assigned a GAF score of 49.  The examiner opined that the 
veteran's PTSD symptoms resulted in moderate impairment, and 
that his overall functioning was worsened significantly by 
substance abuse and maladaptive personality features.  

The examiner concluded that the veteran's PTSD symptoms 
caused deficiencies in judgment, thinking, family relations, 
work, and mood.  However, the examiner did not think there 
was total occupational and social impairment due to the PTSD.  

In addition to those VA compensation examinations mentioned, 
there are VA and private treatment records also addressing 
the severity of the veteran's PTSD.  

In January 2003, the veteran underwent a psychological 
evaluation with Dr. S. B., a private psychologist  The 
veteran was referred to Dr. S. B. by Caring Veterans, a non-
profit veterans' organization.  The veteran reported that he 
had difficulty holding a job for more than a month.  He was 
single and had a daughter who he did not see.  He had a 
history of substance abuse, but at the time of the evaluation 
he had been sober for five years.  His reported PTSD symptoms 
included insomnia, nightmares, a quick temper, intrusive 
thoughts, and poor short term memory.  He stated that he had 
a difficult time maintaining close relationships.  He did not 
have a relationship with his daughter or her mother.  He had 
very few friends and did not trust people in general.  



Upon examination, the veteran's speech was normal and 
audible; his speech and though content were within normal 
limits.  Dr. S. B. did not observe delusional material and 
the veteran denied hallucinations.  He was nervous during the 
examination and reported trouble with anger management.  The 
examiner noted that, while the veteran reported memory 
problems, this was not evident during the examination.  Dr. 
S. B.'s impression was that the veteran "demonstrated some 
symptoms of PTSD which could suggest the beginning of 
[PTSD]" but did not diagnose him with PTSD.  He assigned a 
GAF score of 60.  

The veteran received VA outpatient treatment for PTSD in 
January 2003.  He reported feeling triggered by loud noises, 
especially fireworks.  He self-medicated with alcohol and 
marijuana to alleviate his anxiety.  He felt "shut in and 
lethargic," and socially isolated himself.  He avoided 
crowds.  Insomnia was one of his major concerns.  When he was 
able to sleep, he had frequent nightmares.  

In May 2004, the veteran entered a PTSD inpatient program 
that lasted for 60 days.  He was not allowed to attend the 
more advanced trauma groups because of his temperament and 
poor insight.  However, he made progress, as shown by his 
decreased symptoms when he left the program.  The hospital 
discharge report shows his status improved in the areas of 
interpersonal trust, anger and anxiety management, 
communication, decreasing social avoidance, and managing his 
affect better over all.  The evaluating clinician noted the 
veteran insisted on going against the recommendation for 
continued therapy.  In July 2004, he had GAF scores of 48 and 
50.  

The veteran moved in October 2004 and did not resume mental 
health treatment until May 2005, when he presented with 
symptoms of sleep disturbance, anxiety, depression, 
irritability, intrusive thoughts, social avoidance, 
hypervigilance, and substance abuse.  

In June 2005, the veteran reported sleep disturbance, 
nightmares, and intrusive thoughts.  He was prescribed 
medication for his insomnia and PTSD symptoms.  The 
psychiatrist assigned a GAF score of 44.  

A July 2005 SSA decision held that the veteran had been 
disabled due to affective mood disorders since November 1998.  

The June 2005 VA PTSD examination was the basis for the 
original grant of service connection with the initial 10 
percent evaluation.  The VA examiner concluded the veteran 
was mildly impaired due to his PTSD and noted that his 
functioning was additionally impaired by cluster B 
personality traits and substance abuse.  While this 
examination provided strong evidence in favor of a 10 percent 
evaluation, it does not show the veteran's PTSD caused 
occupational and social impairment with decrease in work 
efficiency and intermittent inability to perform routine 
tasks.  At the time of the examination, his insight and 
judgment were good.  The June 2005 VA examiner considered the 
veteran employable from a psychiatric standpoint.  

The records from the veteran's inpatient treatment from May 
to July 2004 show his PTSD symptoms improved after his 60-day 
stay in the hospital.  And to the extent he was treated for 
more than 21 days during that hospitalization, he already has 
received a temporary 100 percent rating to compensate him for 
that under 38 C.F.R. § 4.29.

Other VA PTSD treatment records show continued problems with 
sleep, either insomnia or nightmares, and substance abuse.  
These treatment records, however, do not support an increased 
evaluation for the PTSD because they do not show the 
veteran's PTSD symptoms, alone, caused an occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  There was no evidence he had 
memory problems prior to the November 2006 examination.  
Reviewing the evidence, the Board finds that the overall 
disability picture for his PTSD most closely approximates a 
10 percent rating prior to the November 6, 2006 VA 
examination.  38 C.F.R. § 4.7.  Therefore, the preponderance 
of the evidence is against assigning a rating higher than 10 
percent prior to November 6, 2006.  38 C.F.R. § 4.3.  



The report of the November 2006 VA examination shows the 
veteran meets some of the criteria for a 30 percent 
evaluation, and some of the criteria for an even higher 50 
percent evaluation.  The examiner concluded the veteran's 
PTSD caused mild-to-moderate social and occupational 
functioning and observed that the veteran's personality 
disorders and substance abuse contributed to his impaired 
functioning.  The veteran reported PTSD-related panic 
attacks, but did not state that they happened weekly, rather 
that they depended on whether he was exposed to crowds, which 
he avoided.  He had mildly impaired recent memory, which 
manifested as an inability to concentrate or pay attention.  
However, there was no evidence that he retained only highly 
learned material.  He had poor insight into his own problems, 
but his affect was appropriate.  The examiner also noted the 
veteran avoided all social contact, to the point where he had 
moved to a small cabin in a rural Tennessee town in order to 
avoid people.  He had one friend who lived far away and had 
not seen his daughter in many years.  

While the veteran's overall psychiatric condition meets some 
of the 30 percent criteria and some of the 50 percent 
criteria, the November 2006 VA examination report indicates 
his psychiatric conditions outside of his PTSD have 
significant effects on his day-to-day functioning.  As an 
example of this, the examiner noted the veteran's substance 
abuse was a coping method that he used prior to the military 
and that was exacerbated post-service.  The examiner opined 
that the veteran's borderline and passive-aggressive 
personality factors developed as a response to childhood 
trauma and were exacerbated after the military.  The examiner 
noted that people with passive-aggressive personality traits 
tend to follow erratic paths that cause conflicts with others 
and self disappointment, and passively resist fulfilling 
routine social and occupational tasks.  The examiner further 
noted that people with borderline personality traits have a 
pattern of undermining themselves at the moment a goal is 
about to realized and exhibited a pervasive pattern of 
instability of interpersonal relationships, self-image, and 
affects.  



Considering this evidence in the aggregate, the Board finds 
that the overall disability picture for the veteran's PTSD 
more closely approximates a 30 percent rating, although, as 
mentioned, he does display some of the symptoms listed for a 
rating at the higher 50 percent level.  The November 2006 VA 
examiner explained how the veteran's PTSD symptoms were not 
the sole source of his impairment, and that his personality 
traits contributed significantly to his impaired functioning.  
So, on balance, the veteran does not have the required 
symptoms to support assigning a rating higher than 30 percent 
for his PTSD since November 6, 2006.  38 C.F.R. § 4.7.  
Instead, the preponderance of the evidence is against his 
claim.  38 C.F.R. § 4.3.  

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is the only concern, rather 
the entire period since the effective date of the award.  See 
Fenderson, 12 Vet. App. at 125-26.  The veteran already has 
what amounts to is a "staged" rating since he had an 
initial 10 percent rating prior to November 6, 2006 (except 
for when he had a temporary 100 percent rating under 
38 C.F.R. § 4.29), and has had a higher 30 percent rating 
since.  And at no time other than this has he been more 
disabled, so as to warrant further staging his rating.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim for service connection for a bilateral hip disorder 
is denied.

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for a low 
back disorder is denied.

The claim for a rating higher than 10 percent for the PTSD 
from November 21, 2002 to November 5, 2006, and for a rating 
higher than 30 percent since November 6, 2006, is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


